Exhibit 10.5

JARDEN CORPORATION

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT, dated as of the 15th day of December, 2009 (the
“Agreement”), by and between Jarden Corporation, a Delaware corporation (the
“Corporation”), and Martin E. Franklin (the “Restricted Stockholder”).
Capitalized terms not defined herein shall have the meanings assigned to them in
the Corporation’s 2009 Stock Incentive Plan.

W I T N E S S E T H :

WHEREAS, the Restricted Stockholder is an employee of the Corporation;

WHEREAS, the Corporation has heretofore adopted the Jarden Corporation 2009
Stock Incentive Plan (the “Stock Incentive Plan”) for the benefit of certain
employees, officers, directors, consultants, independent contractors and
advisors of the Corporation or any parent, Affiliate or Subsidiary of the
Corporation, which Stock Incentive Plan has been approved by the Corporation’s
stockholders; and

WHEREAS, after consideration and consultation with the Corporation’s outside
advisors and consultants the Committee has sought to devise a compensation
framework to (i) secure the future services of the Restricted Stockholder and
encourage the Restricted Stockholder’s long-term performance for the Corporation
and its stockholders, (ii) align the Restricted Stockholder’s long-term
interests with those of the Corporation’s stockholders, (iii) motivate the
Restricted Stockholder to focus on creating stockholder value and maximizing the
growth in the Corporation’s stock price over time, (iv) create a
pay-for-performance, ownership culture that encourages long-term performance by
the Corporation’s executive officers, and (v) maintain overall compensation
within the guidelines established by the Committee in consultation with its
outside consultants and past practices; and

WHEREAS, in recognition of the unique nature of the Corporation’s business
strategy, entrepreneurial spirit and compensation objectives, the Committee has
determined that it can best achieve the objectives set out by the Committee by
promoting share ownership by the Restricted Stockholder through a grant of
shares of common stock (the “Common Stock”), par value $.01 per share, of the
Corporation to the Restricted Stockholder and requiring the Restricted
Stockholder to hold such Common Stock long-term; and

WHEREAS, the parties hereto desire to enter into this Agreement on the terms
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Corporation and the Restricted Stockholder hereby
agree as follows:

1. Granting of Shares. Pursuant to the provisions of the Stock Incentive Plan,
the Corporation hereby agrees to grant to the Restricted Stockholder, effective
as of the date hereof (the “Date of Grant”), 330,000 restricted shares of Common
Stock (the “Shares”), subject to all of the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

2. Vesting. Subject to the terms and conditions of this Agreement, the Shares
shall be immediately vested, and shall not be subject to restrictions, as of the
date hereof, except as set forth in Section 3 below. It is the intent and
expectation of the Committee that the holding period set forth below will
reflect the goals set forth above and further the compensation objectives
outlined by the Committee.

3. Restrictions on Transfer.

(a) In exchange for the Shares granted hereunder, the Restricted Stockholder
agrees that, notwithstanding anything to the contrary in this Agreement, until
December 31, 2012, the Restricted Stockholder will not, without the prior
written consent of the Corporation, offer, sell, transfer, contract to sell, or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Restricted Stockholder or any person in privity with the
Restricted Stockholder), directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, with respect to any of the Shares,
or publicly announce an intention to effect any such transaction, except as
permitted by paragraphs (b), (c) and/or (d) below.

(b) The restrictions on transfer of the Shares in paragraph (a) above shall not
apply to the transfer of any shares either during the Restricted Stockholder’s
lifetime or by gift, will or intestate succession, to an immediate family of the
Restricted Stockholder or to transfers to a trust the beneficiaries of which are
exclusively the Restricted Stockholder and/or a member or members of the
Restricted Stockholder’s immediate family; provided, however, that in any
transfer pursuant to this clause it shall be a condition to such transfer that
(i) the transferee executes and delivers to the Corporation an agreement in form
satisfactory to the Corporation in its sole discretion stating that the
transferee is receiving and holding the Shares subject to the provisions of this
Agreement, and there shall be no further transfer of such Shares except in
accordance with this Agreement, (ii) no filing by any party (donor, donee,
transferor or transferee) under the Exchange Act, shall be required or shall be
voluntarily made in connection with such transfer or distribution (other than a
filing on a Form 5, Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after
the expiration period referred to in paragraph (a) above) and (iii) each party
(donor, donee, transferor or transferee) shall not be required by law (including
without limitation the disclosure requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Exchange Act) to make, and shall agree
not to make voluntarily, any public announcement of the transfer or disposition.

 

2



--------------------------------------------------------------------------------

(c) The Restricted Stockholder further agrees that any subsequent resale or
distribution of the Shares by the Restricted Stockholder shall be made only in
accordance with the Securities Act, the Exchange Act, and any other applicable
law.

(d) The restrictions on transfer of the Shares in paragraph (a) of this
Section 3 shall lapse upon the first to occur of (i) a termination of the
Restricted Stockholder’s employment with the Corporation due to a “Termination
Without Cause” or “Non-Renewal” (as such terms are defined in the Third Amended
and Restated Employment Agreement, dated as of May 24, 2007, by and between the
Restricted Stockholder and the Corporation (as amended, the “Employment
Agreement”)), (ii) a termination due to Restricted Stockholder’s employment on
account of the Restricted Stockholder’s death or Disability (as defined in the
Employment Agreement), or (iii) a Change of Control of the Corporation (as
defined in the Employment Agreement).

4. No Right to Continued Employment. Nothing in this Agreement shall confer upon
the Restricted Stockholder any right with respect to continuance of employment
by the Corporation, nor shall it interfere in any way with the right of
Corporation to terminate the Restricted Stockholder’s employment at any time.
This Agreement does not constitute an employment contract.

5. Restricted Stockholder Bound by Stock Incentive Plan. The Restricted
Stockholder hereby acknowledges receipt of a copy of the Stock Incentive Plan
and agrees to be bound by all the terms and provisions thereof. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Stock Incentive Plan, the provisions of this Agreement shall control. The
Restricted Stockholder agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee upon any questions arising under
the Stock Incentive Plan.

6. Withholding Taxes. The Shares will be subject to any federal, state, or local
taxes of any kind required by law. By accepting the Shares, the Restricted
Stockholder agrees to promptly satisfy federal, state and local withholding
requirements, when and if applicable, for such Shares by making a cash payment
to the Corporation equal to the required withholding amount or by electing to
have the Corporation withhold from the Shares that number of shares having a
Fair Market Value (as defined in the Stock Incentive Plan) equal to the minimum
amount required to be withheld (or such greater withholding amount as the
Compensation Committee of the Board of Directors may approve), determined on the
date that the amount of tax to be withheld is to be determined.

7. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Corporation at its principal corporate offices at 555
Theodore Fremd Avenue, Suite B-302, Rye, New York 10580. Any notice required to
be given or delivered to the Restricted Stockholder shall be in writing and
addressed to the Restricted Stockholder at the address set forth on the
signature page hereto or to such other address as such party may designate in
writing from time to time to the Corporation. All notices shall be deemed to
have been given or delivered upon: personal delivery; three (3) days after
deposit in the United States mail by certified or registered mail (return
receipt

 

3



--------------------------------------------------------------------------------

requested); one (1) business day after deposit with any return receipt express
courier (prepaid); or one (1) business day after transmission by facsimile.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

9. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

10. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and the Restricted Stockholder has executed this
Agreement as of the date first set forth above.

 

JARDEN CORPORATION By:  

/s/ Ian G.H. Ashken

  Name:   Ian G.H. Ashken   Title:   Vice Chairman and Chief Financial Officer
RESTRICTED STOCKHOLDER  

/s/ Martin E. Franklin

  Name:   Martin E. Franklin   Address: